Name: Commission Regulation (EC) NoÃ 1347/2005 of 16 August 2005 amending for the 51st time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: free movement of capital;  international affairs;  European construction;  politics and public safety;  Asia and Oceania
 Date Published: nan

 17.8.2005 EN Official Journal of the European Union L 212/26 COMMISSION REGULATION (EC) No 1347/2005 of 16 August 2005 amending for the 51st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), second indent, thereof, Whereas: (1) Annex II to Regulation (EC) No 881/2002 lists the competent authorities to whom information and requests concerning the measures imposed by that Regulation should be sent. (2) Germany, Lithuania, the Netherlands and Sweden requested that the address details concerning their competent authorities be amended, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 2005. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 1278/2005 (OJ L 202, 3.8.2005, p. 34). ANNEX Annex II to Regulation (EC) No 881/2002 is amended as follows: 1. The address details under the heading Germany shall be replaced with:  concerning freezing of funds: Deutsche Bundesbank Servicezentrum Finanzsanktionen D-80281 MÃ ¼nchen Tel: (49-89) 28 89 38 00 Fax: (49-89) 35 01 63 38 00  concerning freezing of economic resources: Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D-65760 Eschborn Tel: (49-6196) 908-0 Fax: (49-6196) 908-800 2. The address details under the heading Lithuania shall be replaced with: Ministry of Foreign Affairs Security Policy Department J.Tumo-Vaizganto 2 LT-01511 Vilnius Tel: (370-5) 236 25 16 Fax: (370-5) 231 30 90 3. The address details under the heading Netherlands shall be replaced with: Ministerie van FinanciÃ «n Directie FinanciÃ «le Markten/Afdeling Integriteit Postbus 20201 2500 EE Den Haag The Netherlands Tel: (31-70) 342 89 97 Fax: (31-70) 342 79 84 4. The address details under the heading Sweden shall be replaced with: Article 2a FÃ ¶rsÃ ¤kringskassan S-103 51 Stockholm Tel: (46-8) 786 90 00 Fax: (46-8) 411 27 89 Article 4 Rikspolisstyrelsen Box 12256 S-102 26 Stockholm Tel: (46-8) 401 90 00 Fax (46-8) 401 99 00 Article 5 Finansinspektionen Box 6750 S-113 85 Stockholm Tel: (46-8) 787 80 00 Fax: (46-8) 24 13 35